Citation Nr: 0717955	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating for a gastrointestinal disorder 
in excess of 10 percent prior to August 16, 2006, and a 
rating in excess of 30 percent from August 16, 2006, forward.

2.  Entitlement to a rating in excess of 10 percent for 
folliculitis.  

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for asthma.

5.  Entitlement to an effective date earlier than September 
29, 1999, for the grant of service connection for a 
gastrointestinal disorder.  

6.  Entitlement to an effective date earlier than September 
29, 1999, for the grant of service connection for a right 
ankle disability.  

7.  Entitlement to an effective date earlier than September 
29, 1999, for the grant of service connection for allergic 
rhinosinusitis with headaches.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to February 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2002 and later by 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the veteran, in his January 2003 
statement, appears to raise a claim of service connection for 
an upper respiratory disorder, to include pharyngitis.  This 
matter is REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  Prior to March 30, 2005, the veteran's gastrointestinal 
disorder is manifested by continuous moderate manifestations, 
with no evidence of persistently recurrent substernal, arm, 
or shoulder pain; pyrosis; or regurgitation, and there 
evidence does not indicate that the symptoms result in a 
considerable impairment of health.  From March 30, 2005, 
forward, the gastrointestinal disability is manifested by 
evidence of persistently recurrent regurgitation, pyrosis, 
and arm pain, but no evidence of anemia, weight loss, 
incapacitating episodes, hematemesis or melena, and the 
evidence does not indicate that the veteran has a severe 
impairment of health

2.  The veteran's folliculitis is not manifested by exudation 
or itching constant, extensive lesions, disfigurement, or 
tissue loss.  It does not affect 30 to 40 percent of exposed 
areas, and systemic therapy is not required.  

3.  A left ankle disability was not incurred in service and 
is not otherwise causally related to service.  

4.  Asthma was not incurred in service and is not otherwise 
causally related to service.  


CONCLUSIONS OF LAW

1.  Prior to March 30, 2005, the criteria for a rating of 20 
percent, but no higher, for a gastrointestinal disorder have 
been met.  From March 30, 2005, forward, the criteria for a 
rating of 30 percent, but no higher, for a gastrointestinal 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 38 C.F.R. § 4.114, Diagnostic 
Codes 7305-7346.  

2.  The criteria for a rating in excess of 10 percent for 
folliculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7800-
7806 (prior to, and after, August 30, 2002); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  

3.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for asthma have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2005, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice postdates the initial 
adjudication, the claims were subsequently readjudicated 
without taint from the prior decisions, no prejudice has been 
alleged, and none is apparent from the record.  Although the 
veteran was not provided with notice as to the disability 
rating and effective date regulations as to the service 
connection issues, this failure is not prejudicial.  Because 
the claims have ultimately been denied, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.  

Gastrointestinal disorder
Service connection is in effect for a gastrointestinal 
disorder, to include hiatal hernia, gastroesophageal reflux 
disease (GERD), and diarrhea.  The gastrointestinal disorder 
is rated at 10 percent from September 29 1999, to August 15, 
2006, and at 30 percent from August 16, 2006, forward.  

The treatment records associated with the claims folder all 
report the veteran's negative history as to hematochezia, 
melena, hematemesis, and significant weight loss.  Private 
medical records report treatment for nausea, vomiting, and 
diarrhea.  See, e.g., February 1995, October 1996, May 1997, 
and October 1997 Kaiser record; June 1999 Shah record.  The 
records report assessments of gastroenteritis, acute 
diarrhea, irritable bowel syndrome (IBS), rule out Crohn's, 
and viral infection.  Id.  

A VA examination was conducted in July 2001. An upper 
gastrointestinal series record reports that the veteran had a 
small hiatal hernia and GERD with no evidence of active 
peptic ulcer disease.  There was felinization of the 
esophagus, which was in association with the GERD.  The 
examination record reports the veteran's history of sharp 
pains and bubbling in the stomach, chills, diarrhea, nausea, 
and vomiting.  The veteran reported that he could taste his 
food long after he has eaten.  He denied significant weight 
change.  He reported that he has 4 to 5 vomiting episodes per 
week and occasional diarrhea.  Physical examination revealed 
that there were no striae on the abdominal wall, bowel sounds 
were not active, and the liver and spleen were not enlarged.  
There was mild tenderness to direct palpation in the 
epigastrium.  The examiner diagnosed the veteran with GERD, 
hiatal hernia, and diarrhea.  The examiner stated that the 
veteran's gastrointestinal condition "did not appear to 
cause significant malnutrition," or "significant anemia."  

An October 2002 VA treatment record reports the veteran's 
history of reflux symptoms and intermittent difficulty in 
swallowing for the previous year.  The veteran stated that he 
had "the sensation of solid food and liquids going down the 
throat slowly with associated occasional pain and 
heartburn."  The veteran denied chest pain, nausea, or 
vomiting.  

A July 2003 barium swallow record indicates that the veteran 
had a small hiatal hernia, reflux and questionable 
esophagitis.  See July 2003 VA treatment record.  A December 
2003 VA treatment record reports the veteran's history of 
persistent reflux symptoms associated with regurgitation when 
supine.  The veteran denied nausea and vomiting.  The record 
notes the veteran had a history of dysphagia, GERD, and 
hiatal hernia.  

A March 2004 VA treatment record indicates the veteran 
reported a history of intermittent dysphagia/odynophagia, 
occurring 10 to 14 times a week, with a duration of 2 to 3 
minutes.  There were no associated symptoms.  The veteran 
complained of spontaneous nausea and vomiting 3 times a week 
and unrelated loose stools 1 to 2 times a week.  An April 
2004 record notes that the veteran had a gastrointestinal 
endoscopy.  The esophagus appeared mildly dilated with a 
feline appearance, but there was no stricture or evidence of 
obstruction.  The gastroesophageal junction, stomach, and 
duodenum all appeared normal.  The record diagnosed the 
veteran with possible esophagitis, achalasia, or other 
motility disorder.  Some biopsies were taken, which showed 
reflux esophagitis.  See June 2004 VA treatment record.  A 
December 2004 VA treatment record reports the veteran's 
complaint of intermittent dysphagia with pain down the neck 
and arm when the dysphagia is "particularly bad."  

In January 2005, an esophageal manometry was conducted.  The 
result indicated no obvious abnormalities other than a hiatal 
hernia.  See January 2005 VA treatment record.  A March 2005 
VA treatment record reports that the veteran had dysphagia/ 
odynophagia, likely secondary to esophageal spasm.  The 
record reports the veteran's history of sharp pain and 
retrosternal, radiating down right arm, lasting 6 to 8 
seconds, alleviated only by time.  The veteran stated that 
this occurred 1 to 2 times a day and perhaps 4 to 5 days a 
week.  The veteran denied nausea, vomiting, and diarrhea.  

In July 2005, a Maloney dilation was conducted.  See June 
2006 VA treatment record.  The veteran was assessed with 
functional dysphagia with status post-empiric esophageal 
dilation.  VA treatment records subsequent to the July 2005 
dilation assessed the veteran with functional dysphagia, with 
improvement since the dilation.  

A VA examination was conducted in August 2006.  The 
examination record reports the veteran's history of dysphagia 
7 to 10 times a week, epigastric pain and cramps, nausea, 
vomiting, heartburn a few times a week, and pain in his right 
shoulder 3 to 5 times a week.  He reported that his weight 
had been stable.  There was no evidence of material weight 
loss, hematemesis, melena, anemia, or substernal pain.  The 
veteran was assessed with hiatal hernia/GERD with functional 
dysphagia.  The examiner stated that the veteran's hiatal 
hernia/GERD did not appear to pose a considerable impairment 
to the veteran's health.  

The veteran's gastrointestinal disorder is rated under 
Diagnostic Codes (DC) 7305-7346.  38 C.F.R. § 4.114 states 
that ratings under DC 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other.  Instead, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture.  The Board notes that although amendments were made 
to 38 C.F.R. § 4.114 in July 2001, neither of these 
diagnostic codes was altered.  Consequently, the Board will 
not distinguish between the pre- and post-amendment criteria.  

DC 7305 provides ratings for duodenal ulcers.  A 20 percent 
rating is provided for moderate disability, with recurring 
episodes of severe symptoms two or three times a year, 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is provided for 
moderately severe disability, with less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  

DC 7346 provides ratings for hiatal hernias.  A 30 percent 
rating is provided for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptoms combinations productive of severe impairment of 
health.  

A 20 percent rating is warranted from the date of the claim, 
September 29 1999, to March 29, 2005.  Although the foregoing 
evidence indicates that the veteran's symptoms were 
intermittent, the frequency and severity of the symptoms most 
nearly approximate a 20 percent rating under DC 7305 for 
"continuous moderate manifestations."  A rating in excess 
of 20 percent is not warranted, however.  There is no 
evidence of weight loss, anemia, or recurrent incapacitating 
episodes.  See DC 7305.  Additionally, there is no evidence 
of persistently recurrent substernal, arm, or shoulder pain, 
pyrosis, or regurgitation and there is no evidence that the 
symptoms result in a considerable impairment of health.  

A 30 percent rating is warranted from March 30, 2005, 
forward, under DC 7346.  The March 30, 2005, VA treatment 
record indicates the veteran's history of sharp pain, 
retrosternal, and radiating down the right arm, lasting 6 to 
8 seconds, alleviated only by time.  Subsequently in July 
2005, the veteran had a Maloney dilation.  Prior treatment 
records report histories of pyrosis and regurgitation, and 
although the records do not indicate "considerable 
impairment of health" the overall symptomatology more nearly 
approximates the criteria for a 30 percent rating.  A rating 
in excess of 30 percent is not warranted, however, as there 
is no evidence of anemia, weight loss, incapacitating 
episodes, hematemesis, or melena, and there is no evidence 
that the veteran has a severe impairment of health.  In sum, 
a 20 percent rating, but no higher, is granted until March 
29, 2005, and a 30 percent rating, but no higher, is granted 
effective March 30, 2005.  

Folliculitis
The veteran's folliculitis is rated at 10 percent under DC 
7800-7806.  During the pendency of this appeal, effective 
August 30, 2002, the rating criteria for the skin were 
amended.  Because this claim was filed prior to the 
amendment, both the "old" and "new" rating formulas must 
be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating formulas 
may only be applied after August 30, 2002, however.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

Under the "old" rating criteria, a rating in excess of 10 
percent was provided for severely disfiguring scars of the 
head, face, or neck (DC 7800) or eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement 
(DC 7806).  Under the "new" criteria, DC 7800 provides a 30 
percent rating for disfigurement of the head, face, or neck, 
with visible or palpable tissue loss and gross distortion 
with two or three characteristics of disfigurement.  See DC 
7800, Note 1 for characteristics.  The "new" DC 7806 
provides a 30 percent rating for dermatitis or eczema 
affecting 30 to 40 percent of exposed areas or systemic 
therapy required for a total duration of 6 weeks or more, but 
not constantly, during the prior 12-month period.  

A VA examination was conducted in July 2001.  The examination 
record reports the veteran's history of patches of baldness 
in his hair and scalp.  The patches were reported to be 
continuous and associated with some itching.  The veteran 
reported that he had taken steroid shots and used multiple 
types of shampoos, with no relief of the symptoms.  The 
examiner diagnosed the veteran with pseudo-folliculitis with 
slight keloid formations affecting the occipital region.  
There was no underlying tissue loss, disfigurement, or 
limitation of function.  

July 2001 Nelson treatment records report the veteran's 
complaints of razor bumps and scabs where the alopecia had 
been treated with steroid shots.  The veteran was noted to 
have inflammatory papules and scarring hair loss, mostly in 
the superior aspect of the scalp.  The veteran was diagnosed 
with folliculitis and alopecia areata.  A November 2001 
Nelson record reports that the veteran was prescribed 
Ultravate, Nizoral, BenzaClin, DesOwen, and Minocin.  The 
veteran was noted to have a subcutaneous cystic nodule on the 
right temple and multiple hyperpigmented macules and papules.  
There was a regrowth of hair on the back of the scalp.  The 
veteran was assessed with folliculitis, autoimmune disease, 
and epidermal cyst.  

An October 2002 VA treatment record notes that the veteran 
was being treated with steroid injections for his alopecia.  

A February 2003 Kaiser treatment record reports the veteran's 
history of dry skin and alopecia extending to the eyebrows.  
The veteran stated that he had bumps and itching in the 
scalp.  The veteran was assessed with alopecia areata.  

A May 2003 Kaiser biopsy record reports the examiner's 
finding of inflammatory scarring alopecia with folliculo-
pustular features.  A June 2003 treatment record reported the 
assessments of nonlupus folliculitis of the scalp and hair 
loss consistent with alopecia areata.  

A June 2006 VA dermatology consult reports the veteran's 
history of itching and treatment with DesOwen and various 
shampoos.  The examiner noted that the veteran had dry scalp, 
thinning hair on the crown, and scattered areas of 
hypopigmentation.  There was no active inflammation, scale, 
pustule, or bogginess.  The face, neck, arms, and chest were 
clear.  The veteran was assessed with inflammatory seborrheic 
contact dermatitis.  The veteran was prescribed clobetasol, 
two shampoos, and Atarax.  A biopsy was taken.  A July 2006 
VA follow-up record reports that the biopsy revealed subacute 
spongiotic dermatitis.  The veteran reported a 20 percent 
decrease in itching with the new medication.  Physical 
examination revealed 2 well-healed biopsy sites on the scalp 
and mottled hypopigmentation of scalp and some hair loss at 
the vertex.  There were no other worrisome skin lesions.  The 
veteran was assessed with scalp alopecia/ pruritis.  He was 
prescribed clobetasol, two shampoos, and a Benadryl elixir.  

A VA examination was conducted in August 2006.  The record 
reports the veteran's history of steroid injections while in 
service, until 1993, and 2 injections from 1994 to 2006.  
There was no history of oral steroids, intralesional 
steroids, or immunosuppressive or light therapy in the 
previous 12 months.  He reported that the condition was 
localized to the crown area of the head.  Physical 
examination revealed an 11centimeter (cm.) by 10 cm. area of 
alopecia with scattered mottled hypopigmented lesions.  The 
examiner stated that the condition involved 3 percent of 
exposed areas.  There was no visible or palpable tissue loss 
and the veteran did not have any of the eight characteristics 
for disfigurement.  The examiner added that systemic therapy 
was not required for the condition.  

A higher rating is not warranted under the "new" criteria.  
The veteran's skin condition has been noted to be localized 
to the crown area of the head, affecting only 3 percent of 
exposed area, and there is no evidence of tissue loss, gross 
distortion, disfigurement, or the use of systemic therapy.  A 
higher rating is also not warranted under the "old" 
criteria as there is no evidence of disfigurement, exudation, 
or extensive lesions.  Additionally, although the records 
report the veteran's history of itching, there is no 
indication that the itching was constant.  See, e.g., July 
2001 VA examination record ("some itching").  Consequently, 
a rating in excess of 10 percent is not warranted for the 
veteran's folliculitis.

Left ankle disorder
The veteran's entrance examination record reports the 
veteran's history of spraining an ankle when he was 14, with 
no problems since then.  (The record does not specify which 
ankle was sprained.)  The service medical records report no 
treatment for a left ankle injury or disability and no 
separation examination was conducted.  

A February 2001 Shah treatment record reports the veteran's 
history of injuring his left ankle while playing basketball.  
Left ankle movement was restricted.  A subsequent orthopedic 
record reports that the veteran had a torn left Achilles 
tendon.  See February 2001 Simon treatment record.  The 
records do not report that the veteran provided a history of 
previously injuring that ankle.  

A July 2001 VA x-ray record notes there was no evidence of 
acute osseous injury or significant degenerative change, but 
there was evidence of remote trauma involving the medial 
malleolus.  A July 2001 VA examination record notes the 
veteran's history of Achilles tendonitis, which the veteran 
reported was present on and off since 1991.  The veteran 
described pain, weakness, stiffness, swelling, inflammation, 
and instability, with occasional flare-ups.  Examination of 
the ankles showed normal appearance.  There was no heat, 
redness, swelling, effusion, drainage, instability, or 
weakness.  There were no constitutional signs of arthritis.  
The veteran was assessed with status-post stress fracture of 
the ankles with residuals of pain on usage and status-post 
surgical repair of left Achilles tendon.  

An August 2004 VA treatment record notes that the veteran had 
normal range of motion in the left ankle and had near-full 
(4/5) muscle strength.  A September 2004 VA x-ray record 
notes that bilateral ankles were within normal limits.  The 
veteran was subsequently diagnosed with equinus.  See 
December 2004 VA treatment record.  

An August 2006 VA examination record notes the veteran's 
history of injuring his left ankle while playing basketball.  
The veteran also stated that he injured the left ankle in 
1991, with 2 left ankle injuries in the subsequent 14 to 16 
months.  The veteran stated that his ankle was chronically 
sore in service.  An August 2006 x-ray record reported no 
evidence for acute fracture, subluxation, or significant 
arthropathic change about the feet or ankle.  The veteran was 
assessed with bilateral equinus and residuals of ankle 
strain.  The examiner stated that it was his "medical 
opinion that the veteran's ankle conditions [were] at least 
as likely as not the result of or were increased by injury 
that was incurred while on active service."  The examiner 
added, however, that he "could not completely exclude the 
influence that [the non-service connected pes planus] had on 
the veteran's overall ankle pain," and he believed it was 
"at least as likely as not that the veteran's ankle pain is 
associated with the pes planus diagnosis as well."  

Service connection for a left ankle disability must be 
denied.  There is no evidence, other than the veteran's 
statements, of a left ankle injury in service, and the first 
record of left ankle treatment is found in a February 2001 
medical record, 7 years after separation from service.  
Although the 2006 VA examiner did provide a positive nexus 
opinion, this opinion appears solely based on the veteran's 
history of in-service injury since there are no service 
medical records for the left ankle.  In light of the faulty 
reliance on the veteran's history, the probative value of the 
examiner's other opinion, that the ankle pain is at least as 
likely as not related to his bilateral pes planus, is 
increased.  Based on this nexus opinion and the lack of 
documentary evidence of an in-service incurrence with 
continuing symptoms thereafter, service connection for a left 
ankle disability is denied.  

Asthma
The service medical records do not report any treatment for 
or complaint of asthma.  The earliest diagnosis of record is 
found in April 1995.  See April 1995 Kaiser record.  April 
1996 Kaiser records report diagnoses of asthma and asthmatic 
bronchitis.  A November 1996 Kaiser record reports the 
veteran's history of asthma as a child, with a reemergence of 
asthma two years prior.  An April 1998 Shah treatment record 
notes another diagnosis of asthmatic bronchitis.  A March 
1999 Shah record reports treatment for an upper respiratory 
infection with mild pharyngitis, history of asthma. 

A July 2001 VA examination reports the veteran's history of 
asthma for 10 years.  The veteran reported that he 
occasionally had fever, coughing, runny nose, wheezing, 
congestion, migraines, and weight changes, but no hemoptysis.  
Physical examination revealed that the lungs were clear to 
auscultation and palpation bilaterally and breath sounds were 
normal.  The pulmonary function tests (PFT) record indicates 
findings of moderate restrictive disease.  The veteran was 
assessed with chronic obstructive pulmonary disease, 
asthmatic type.  Subsequent treatment records report ongoing 
treatment for asthma.  

A December 2002 PFT record indicates finding of a possible 
mild restrictive process.  The treatment record reports the 
veteran had inspiratory wheeze after several maneuvers and 
the veteran became exhausted during testing.  

The August 2006 VA examination record reports that the 
veteran's respiratory movements were even and without use of 
accessory muscles.  Breath sounds were clear to auscultation.  
A chest radiograph was within normal limits.  The PFT record 
indicated there was a moderate airflow limitation and mild 
restrictive defect.  Other findings were possibly consistent 
with asthma.  The veteran was assessed with asthma with 
episodic flares.  The examiner stated that "based on an 
assessment of the entire record and with the lack of 
supporting service records, it is less likely as not that the 
veteran's current asthma is the result of, or was increased 
by [service], "to include in-service asbestos exposure."  
The examiner stated that he could not find documentation in 
the service medical records that demonstrated treatment for 
asthma.  The examiner added that wheezing is not a symptom of 
asbestos exposure, and it generally takes 20 to 30 years for 
symptoms of asbestos to occur.  

Based on the lack of evidence of an in-service incurrence and 
the August 2006 VA examiner's negative nexus opinion, service 
connection for asthma must be denied.  


ORDER

A rating of 20 percent, but no higher, prior to March 30, 
2005, and a rating of 30 percent, but no higher, effective 
March 30, 2005, is granted for a gastrointestinal disorder.

A rating in excess of 10 percent is denied for folliculitis.

Service connection is denied for a left ankle disability.

Service connection is denied for asthma.


REMAND

In a November 2006 decision, the RO granted service 
connection for allergic rhinosinusitis with headaches and a 
right ankle disability.  In December 2006, the veteran 
submitted a notice of disagreement with the effective dates 
established for these grants.  A Statement of the Case (SOC) 
has not been sent to the veteran regarding these claims.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC. 

The November 2006 decision also granted a 30 percent rating 
for a gastrointestinal disorder, effective August 16, 2006.  
In the December 2006 statement, the veteran disagreed with 
the effective date of this rating, contending that it should 
date back to 1990.  The above decision addresses the issue of 
a 30 percent rating dating back to September 29 1999.  The 
issue of entitlement to an effective date prior to September 
29, 1999, has not been addressed by the RO, however.  This 
issue must be remanded for issuance of an SOC.  See Manlincon 
v. West, supra

Accordingly, the case is REMANDED for the following action:

Provide the veteran a Statement of the 
Case addressing the claims for earlier 
effective dates.  Notify him of the time 
limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


